Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 02/09/2022. As directed, claims 21-25, 27-32, 34, 36, 38-42, and 46-48 were amended. Claims 1-20 were previously cancelled. Accordingly, claims 21-50 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Cofield on 5/6/2022.
The application has been amended as follows: 
In claim 21, line 11, replace “in the vehicle in combination with a first version of a control system configuration, “CSC”;” with --in the vehicle, in combination with a first version of a control system configuration (CSC);--
In claim 21, line 22, replace “sensors embedded in combination with a second different version of the CSC” with --sensors embedded in the vehicle, in combination with a second different version of the CSC--
In claim 25, line 6, replace “the individual control modules” with --the individual components--
In claim 26, line 5, replace “the individual control modules” with --the individual components--
In claim 30, line 9, replace “in the vehicle in combination with a first version of a control system configuration, “CSC;” with --in the vehicle, in combination with a first version of a control system configuration (CSC);--
In claim 30, line 14, replace “sensors embedded in combination with a second different version of the CSC” with --sensors embedded in the vehicle, in combination with a second different version of the CSC--
In claim 31, line 3, replace “the individual modules” with --the individual components--
In claim 36, line 6, replace “the individual control modules” with --the individual components--
In claim 37, line 5, replace “the individual control modules” with --the individual components--
In claim 41, line 10, replace “in the vehicle in combination with a first version of a control system configuration, “CSC”;” with --in the vehicle, in combination with a first version of a control system configuration (CSC);--
In claim 41, line 13, replace “sensors embedded in combination with a second different version of the CSC” with --sensors embedded in the vehicle, in combination with a second different version of the CSC--
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control modules”, “engine control module (ECM)”, “vehicle repository” in claims 22, 25-26, 31, 36-37, 42, and 46. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 21, 30, and 41, Examiner deems one or more non-transitory computer-readable media (NTCRM) comprising instructions, wherein execution of the instructions by at least one processor of a vehicle performance verification system (VPVS) is to cause the VPVS to: receive, from a vehicle-embedded computer device (VECD), a performance results message including performance results of a vehicle in which the VECD is embedded, the performance results for comparison against a vehicle fingerprint and being based on control system data collected from one or more control systems embedded of the vehicle, the vehicle fingerprint being based on a combination of control system data collected during a test procedure, wherein the vehicle fingerprint is based on data obtained from individual components embedded in the vehicle or from a plurality of sensors embedded in the vehicle, in combination with a first version of a control system configuration (CSC); wherein the performance results are based on data obtained from the individual components or from the plurality of sensors embedded in the vehicle, in combination with a second different version of the CSC; compare data items of the performance results with data items of the vehicle fingerprint of the vehicle; generate a flag when at least one data item of the performance results is different than a corresponding data item of the vehicle fingerprint; and control transmission of a flag message to another computer device, the flag message including the flag to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include wherein the vehicle fingerprint is based on data obtained from individual components embedded in the vehicle or from a plurality of sensors embedded in the vehicle, in combination with a first version of a control system configuration (CSC); wherein the performance results are based on data obtained from the individual components or from the plurality of sensors embedded in the vehicle, in combination with a second different version of the CSC. 
Lennevi et al. (US PGPub. No. 2016/0078690) is deemed the closest prior art of record and teaches a method for monitoring a state of health of a vehicle system and includes measuring a plurality of parameter values for the system at different running conditions as an end of line test, storing the parameter values in a fingerprint file, measuring the same plurality of parameter values that is comprised in the fingerprint file after a predefined time interval, adding a predefined, ageing offset to the fingerprint file, where the ageing offset corresponds to a predicted wear of the system during the predefined time interval, thereby obtaining a time modified fingerprint file for the system, comparing the measured values with the time modified fingerprint file, and issuing a message if the measured values deviates from the time modified fingerprint file. Lennevi appears to be silent, however, on a vehicle fingerprint based on data obtained from individual components embedded in the vehicle or from a plurality of sensors embedded in the vehicle, in combination with a first version of a control system configuration (CSC); and performance results based on data obtained from individual components or from a plurality of sensors embedded in the vehicle, in combination with a second different version of the CSC, wherein comparison of the fingerprint to the performance results informs a flag setting and subsequent transmission of a flag transmission message to another computer device. 
Claim(s) 22-29, 31-40, and 42-50 depend(s) from claim(s) 21, 30, and 41, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669